Citation Nr: 0639515	
Decision Date: 12/19/06    Archive Date: 09/29/08

DOCKET NO.  05-05 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for right shoulder 
disability.

2.  Entitlement to service connection for right ankle 
disability.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1982 to August 2002.  This matter is before the Board 
of Veterans? Appeals (Board) on appeal from a September 2003 
rating decision by Manila Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

The veteran's service medical records show a right shoulder 
injury in December 1993 and multiple injuries to the right 
ankle.  He was involved in a helicopter crash in 1998 
resulting in right-sided mid-to-lower back pain.  On his 
March 2002 service separation examination, he reported 
chronic right shoulder pain since the 1998 helicopter crash.  
Examination showed a normal and stable right shoulder.  VA 
examination in July 2003 showed abnormal right shoulder 
motion.  See 38 C.F.R. § 4.71a, PLATE I.  X-ray examinations 
showed a normal study of the right shoulder, and spur 
formation at the tip of the right medial malleolus.  The 
diagnoses were "history" of right shoulder dislocation and 
spur formation of the right ankle.  An etiology opinion was 
not provided.  Given the history of traumatic injuries, 
report of persistent symptoms of disability since service and 
lack of specificity regarding the diagnosis of current 
disability, there is not sufficient medical evidence to 
resolve the claim.  Consequently, a VA orthopedic examination 
and advisory medical opinion based upon review of the claims 
file are indicated.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the veteran to 
be examined by an orthopedic specialist to 
determine whether he has a chronic disability 
of the right shoulder and/or right ankle and, 
if so, their likely etiology.  The examiner 
must review the veteran's claims file in 
conjunction with the examination.  The 
examiner should specify the diagnoses for any 
current right shoulder and/or right ankle 
disability, and opine whether any diagnosed 
disability is at least as likely as not 
related to his military service (and 
specifically to traumatic injury therein).  
The examiner should explain the rationale for 
the opinion given.

2.  The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
opportunity for response.  The case should 
then be returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


